Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note: There are two set of claims, one filed on 12/31/2021 which has 15 claims, the other set of claims (10 claims) filed on 06/14/2022, however neither of these claim sets have status identifiers.  Applicant is required to identify the “original” claims from those amended, so they should indicate, “previously presented” or “amended”.  For Examining purposes, the Examiner will be examining the 15 claim set filed on 12/31/2021.  Appropriate correction is required.
In a phone call with applicant’s representative Ms.Tina Wang and Supervisor Melissa Koval on Wednesday, September 28, 2022, it was confirmed that the claim set with 15 claims as filed on 12/31/2022 and recently published on June 3, 2022 are the correct set of claims for examination. The set of 10 claims filed 6/14/2022 are required because this is a PPH case and accompany the Chinese patent filed 6/14/2022. No status identifiers are needed for the set of 10 claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-15 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-15 recite a process and method for detecting an internal short-circuit fault of a battery cell in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-15 are directed to a method for detecting an internal short-circuit fault of a battery cell. This is achieved by: obtaining electrical signal values at multiple times for each of m battery cells of a battery pack &  calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell (which is routinely practiced in the art with respect to detecting an internal short-circuit fault of a battery cell), determining that an internal short-circuit fault occurs in the target battery cell (this is also routinely practiced in the art). 

ANALYSIS
Claims 1-15 are ineligible.
Regarding independent claims 1, 6 & 11: obtaining electrical signal values at multiple times for each of m battery cells of a battery pack is done by mathematical formulae/models and calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell (which is routinely practiced in the art with respect to detecting an internal short-circuit fault of a battery cell), determining that an internal short-circuit fault occurs in the target battery cell are routine data gathering that is necessary for the abstract math which has been held to be non-patentable. This basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-5, 7-10 & 12-15, the following limitations: “preset condition/reference of parameters of target battery cells“ in claims 2-3, 8 & 13 are routine data gathering necessary for the abstract calculating which is not a practical application;  “calculating the second parameter and calculating an average of the first parameters” in claims 5, 7 & 15  are routine data gathering that is necessary for the abstract math which has been held to be non-patentable & “a processor or computer storage medium configured to execute the programs” in claims 9-10 in which a processor to do the abstract mapping, calculating, and estimating is not a practical application because it all done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea and routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.
See applicant’s specification paragraphs [0064]-[0084] as examples.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-15 recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-15 recites the limitations of the first two steps wherein “obtaining” are fairly broad as written and would appear to fall under human observation and evaluation, e.g., monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “determining/evaluating/comparing” & “calculating” is also broad, wherein the broadest reasonable interpretation of “determining” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  In at least this sense, “calculating” implies some sort of mathematical relationship. “Obtaining” might even fall under human evaluation, e.g., assessing the relative magnitudes of the signals based simply on visual observation of the data/information appearing on a computer screen or paper/printout.  Therefore, given that the claims recite for detecting an internal short-circuit fault of a battery cell at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “calculating” or “determining” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of obtaining electrical signal values at multiple times for each of battery cells of a battery pack; calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell and determining that an internal short-circuit fault occurs in the target battery cell in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-15 also including the step of calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell and determining that an internal short-circuit fault occurs in the target battery cell do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of an internal short-circuit fault of a battery cell. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite method for detecting an internal short-circuit fault of a battery cell at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: obtaining, determining and calculating data (claims 5, 7 & 15) and the details thereof including theoretical models or equations, and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-15 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. 2019/0353693 A1).
 Regarding claim 1, Yang discloses a method for detecting an internal short-circuit fault of a battery cell, comprising:
obtaining electrical signal values at multiple times for each of m battery cells S1-Sn of a battery pack (see par. 0027), when the battery pack is in a preset condition (see par. 0029, wherein reference cell S1 is equal to or greater than the preset value), wherein the preset condition comprises that a current detection is an nth detection of an internal short-circuit fault of a battery cell via short circuit determination unit 15, and m and n are positive integers (see par. 0029, wherein Micro-short circuit determination unit 15 is configured to determine presence or absence of a micro-short circuit in each of inspection target cells S2-Sn based on a current value at the time of switching charging of inspection target cells S2-Sn from CC charging to CV charging); performing following steps for a target battery cell of the battery pack: 
calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell (see par. 0033, wherein short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1), wherein the first parameter is used to characterize a degree of fluctuation of the electrical signal values of the target battery cell (see step S13 of Fig. 3 in par. 0032);
calculating a second parameter that characterizes a degree of dispersion between the first parameter of the target battery cell and first parameters of other battery cells (see step S16, wherein second parameter acquired by reference cell current reaches second preset value in par. 0033), wherein the other cells via “normal cell” (see par. 0034) are battery cells of the m battery cells other than the target battery cell, and the second parameter has a positive correlation with the degree of dispersion (see pars. 0034-0036, wherein target cell is a cell having micro-short circuit resistance of 100Ω (hereinafter, referred to as a micro-short-circuited cell). FIG. 4(a) shows transitions of charging currents of a normal cell and a micro-short-circuited cell during inspection, and FIG. 4(b) shows transitions of charging voltages of a normal cell and a micro-short-circuited cell); and 
determining that an internal short-circuit fault occurs in the target battery cell, under a condition that the second parameter is greater than a preset parameter threshold (see Step S17 of Fig. 3, par. 0033, wherein micro-short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).
As to claim 2, Yang discloses wherein when n is an integer greater than 1 (via after first detection n, the next detection is n+1 or second detection etc., see Fig. 3), the preset condition further comprises: the second parameter of the target battery cell being greater than the preset parameter threshold, for each of first nth detections of the internal short-circuit fault of the battery cell (see Fig. 3, wherein first N is consistent of steps S10-S12, wherein N+1 is second N consistent of steps S13-S16, wherein S17 is detections of the internal short-circuit fault of the battery cell, see pars.  0033-0034) .

    PNG
    media_image1.png
    670
    435
    media_image1.png
    Greyscale

As to claim 3, Yang discloses wherein the preset reference threshold has a positive correlation with a quantity of the m battery cells (see pars. 0032-0033, wherein preset value determines presence or absence of a micro-short circuit in each of inspection target cells S2-Sn based on a peak current value generated at the time of switching charging of inspection target cells S2-Sn).
As to claim 4, Yang discloses wherein the first parameter of the target battery cell is a standard deviation of the electrical signal values at the multiple times of the target battery cell (see step S13 of Fig. 3, wherein a voltage value of reference cell S1 acquired by data acquisition unit 13 reaches a first preset value).
As to claim 5, Yang discloses wherein the second parameter is a coefficient of variation (via voltage & current variation as seen in Fig. 6), calculating the second parameter that characterizes the degree of dispersion between the first parameter of the target battery cell and the first parameter of other battery cells (via short circuit determination unit 15 & determination results notification unit 16 as seen in Fig. 2, pars. 0026 & 0029) comprises: calculating a target standard deviation characterizing a degree of dispersion of first parameters of the m battery cells, and calculating an average of the first parameters of the m battery cells (see pars. 0033, wherein circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit); and calculating a ratio of a target difference to the target standard deviation, and determining the ratio as the coefficient of variation (ratio coefficient between current and voltage variations differences) of the target battery cell, wherein the target difference is a difference between the first parameter of the target battery cell and the average (see Figs. 7-8, pars. 0037-40, wherein presence or absence of a micro-short circuit can be determined more easily by referring to a current difference than by referring to a voltage difference wherein short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).
Regarding claim 6, Yang discloses an apparatus for detecting an internal short-circuit fault of a battery cell, comprising: a data obtaining module, configured to obtain obtaining electrical signal values at multiple times for each of m battery cells S1-Sn of a battery pack (see par. 0027), when the battery pack is in a preset condition (see par. 0029, wherein reference cell S1 is equal to or greater than the preset value), wherein the preset condition comprises that a current detection is an nth detection of an internal short-circuit fault of a battery cell via short circuit determination unit 15, and m and n are positive integers (see par. 0029, wherein Micro-short circuit determination unit 15 is configured to determine presence or absence of a micro-short circuit in each of inspection target cells S2-Sn based on a current value at the time of switching charging of inspection target cells S2-Sn from CC charging to CV charging); performing following steps for a target battery cell of the battery pack:
a first calculation module for calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell (see par. 0033, wherein short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1), wherein the first parameter is used to characterize a degree of fluctuation of the electrical signal values of the target battery cell (see step S13 of Fig. 3 in par. 0032);
a first calculation module for calculating a second parameter that characterizes a degree of dispersion between the first parameter of the target battery cell and first parameters of other battery cells (see step S16, wherein second parameter acquired by reference cell current reaches second preset value in par. 0033) , wherein the other cells via “normal cell” (see par. 0034) are battery cells of the m battery cells other than the target battery cell, and the second parameter has a positive correlation with the degree of dispersion (see pars. 0034-0036, wherein target cell is a cell having micro-short circuit resistance of 100Ω (hereinafter, referred to as a micro-short-circuited cell). FIG. 4(a) shows transitions of charging currents of a normal cell and a micro-short-circuited cell during inspection, and FIG. 4(b) shows transitions of charging voltages of a normal cell and a micro-short-circuited cell); 
a fault detection module for determining that an internal short-circuit fault occurs in the target battery cell, under a condition that the second parameter is greater than a preset parameter threshold (see Step S17 of Fig. 3, par. 0033, wherein micro-short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).

    PNG
    media_image2.png
    412
    522
    media_image2.png
    Greyscale

As to claim 7, Yang discloses wherein when n is an integer greater than 1, the preset condition further comprises: a coefficient of variation of the target battery cell being greater than the preset parameter threshold (see Fig. 3, wherein first N is consistent of steps S10-S12, wherein N+1 is second N consistent of steps S13-S16, wherein S17 is detections of the internal short-circuit fault of the battery cell, see pars.  0033-0034) for each of first nth detections of the internal short-circuit fault of the battery cells under the charge and discharge condition (see par. 0033, wherein difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).
As to claim 8, Yang discloses wherein the preset reference threshold has a positive correlation with a quantity of the m battery cells (see pars. 0032-0033, wherein preset value determines presence or absence of a micro-short circuit in each of inspection target cells S2-Sn based on a peak current value generated at the time of switching charging of inspection target cells S2-Sn).
As to claim 9, Yang discloses a device for detecting an internal short-circuit fault of a battery cell, comprising: a memory (see par. 0020, a personal computer or processing device inherently having memory), configured to store programs; and a processor, configured to execute the programs stored in the memory to perform the method for detecting the internal short-circuit fault of the battery cell (see pars. 0020 & 0026).
As to claim 10, Yang discloses a computer storage medium having computer program instructions stored thereon (see par. 0020, a personal computer or processing device inherently having memory), which when executed by a processor, cause the method for detecting the internal short-circuit fault of the battery cell (see pars. 0020 & 0026).
Regarding claim 11, Yang discloses an apparatus for detecting an internal short-circuit fault of a battery cell, comprising: a computer storage medium having computer program instruction store therein (see pars. 0008, 0020 & 0026, wherein a general-purpose information processing device (a personal computer (PC), a tablet, a smartphone, etc.), or may be a dedicated device for inspection including microcomputers, digital signal processors (DSPs), field-programmable gate arrays (FPGAs), read-only memories (ROMs), random-access memories (RAMS), and other large-scale integrated circuits (LSIs). The software resource may be a program such as firmware), configured to obtain obtaining electrical signal values at multiple times for each of m battery cells S1-Sn of a battery pack (see par. 0027), when the battery pack is in a preset condition (see par. 0029, wherein reference cell S1 is equal to or greater than the preset value), wherein the preset condition comprises that a current detection is an nth detection of an internal short-circuit fault of a battery cell via short circuit determination unit 15, and m and n are positive integers (see par. 0029, wherein Micro-short circuit determination unit 15 is configured to determine presence or absence of a micro-short circuit in each of inspection target cells S2-Sn based on a current value at the time of switching charging of inspection target cells S2-Sn from CC charging to CV charging); performing following steps for a target battery cell of the battery pack:
a first calculation module for calculating a first parameter of the target battery cell using the electrical signal values at the multiple times of the target battery cell (see par. 0033, wherein short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1), wherein the first parameter is used to characterize a degree of fluctuation of the electrical signal values of the target battery cell (see step S13 of Fig. 3 in par. 0032);
a first calculation module for calculating a second parameter that characterizes a degree of dispersion between the first parameter of the target battery cell and first parameters of other battery cells (see step S16, wherein second parameter acquired by reference cell current reaches second preset value in par. 0033) , wherein the other cells via “normal cell” (see par. 0034) are battery cells of the m battery cells other than the target battery cell, and the second parameter has a positive correlation with the degree of dispersion (see pars. 0034-0036, wherein target cell is a cell having micro-short circuit resistance of 100Ω (hereinafter, referred to as a micro-short-circuited cell). FIG. 4(a) shows transitions of charging currents of a normal cell and a micro-short-circuited cell during inspection, and FIG. 4(b) shows transitions of charging voltages of a normal cell and a micro-short-circuited cell); 
a fault detection module for determining that an internal short-circuit fault occurs in the target battery cell, under a condition that the second parameter is greater than a preset parameter threshold (see Step S17 of Fig. 3, par. 0033, wherein micro-short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).
As to claim 12, Yang discloses wherein when n is an integer greater than 1, the preset condition further comprises: a coefficient of variation of the target battery cell being greater than the preset parameter threshold (see Fig. 3, wherein first N is consistent of steps S10-S12, wherein N+1 is second N consistent of steps S13-S16, wherein S17 is detections of the internal short-circuit fault of the battery cell, see pars.  0033-0034) for each of first nth detections of the internal short-circuit fault of the battery cells under the charge and discharge condition (see par. 0033, wherein difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).
As to claim 13, Yang discloses wherein the preset reference threshold has a positive correlation with a quantity of the m battery cells (see pars. 0032-0033, wherein preset value determines presence or absence of a micro-short circuit in each of inspection target cells S2-Sn based on a peak current value generated at the time of switching charging of inspection target cells S2-Sn).
As to claim 14, Yang discloses wherein the first parameter of the target battery cell is a standard deviation of the electrical signal values at the multiple times of the target battery cell (see step S13 of Fig. 3, wherein a voltage value of reference cell S1 acquired by data acquisition unit 13 reaches a first preset value).
As to claim 15, Yang discloses wherein the second parameter is a coefficient of variation (via voltage & current variation as seen in Fig. 6), calculating the second parameter that characterizes the degree of dispersion between the first parameter of the target battery cell and the first parameter of other battery cells (via short circuit determination unit 15 & determination results notification unit 16 as seen in Fig. 2, pars. 0026 & 0029) comprises: calculating a target standard deviation characterizing a degree of dispersion of first parameters of the m battery cells, and calculating an average of the first parameters of the m battery cells (see pars. 0033, wherein circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit); and calculating a ratio of a target difference to the target standard deviation, and determining the ratio as the coefficient of variation (ratio coefficient between current and voltage variations differences) of the target battery cell, wherein the target difference is a difference between the first parameter of the target battery cell and the average (see Figs. 7-8, pars. 0037-40, wherein presence or absence of a micro-short circuit can be determined more easily by referring to a current difference than by referring to a voltage difference wherein short circuit determination unit 15 calculates a difference between a peak current value of inspection target cells S2-Sn at the time of switching from CC charging to CV charging and a current value of reference cell S1, and determines that an inspection target cell having the difference equal to or greater than a threshold value is a cell with a micro-short circuit. Micro-short circuit determination unit 15 determines that an inspection target cell having the difference less than the threshold value is a cell without a micro-short circuit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		September 24, 2022.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866